PER CURIAM:
Joseph Ziadeh appeals the district court’s order denying his Fed.R.Civ.P. *54459(e) motion to alter or amend the district court’s previous order dismissing his civil complaint as malicious under 28 U.S.C. § 1915(e)(2) (2000) and 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ziadeh v. Gregory Poole Equip. Co., No. 3:05-cv-00777-RLW (E.D.Va. Feb. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.